H I »I5
                               ELECTRONIC RECORD
                                                                                  57/-/r
                                                                                  572-/r
COA #      11-13-00094-CR                        OFFENSE:        19.03-01


           Victor White v.
STYLE:     The State of Texas                    COUNTY:         Ector


COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    358th District Court


DATE: 3/26/15                     Publish: NO    TC CASE #:      D-38,103




                        IN THE COURT OF CRIMINAL APPEALS



         Victor White v.                                                 W-IS 570-/S
style:   The State of Texas                           CCA#:      PD-0571-15                    512-15
           PRO S£                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    /?.xI07(1' p-o/S                             SIGNED:                           PC:

JUDGE:    U^ LUUst—                                   PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD